PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/470,913
Filing Date: 18 Jun 2019
Appellant(s): REGACHE et al.



__________________
Safran Electronics & Defense
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 29, 2021.


 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 01, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that Larois fails to disclose or suggest the connector for connecting the data source or computer processor units with PHY components.  The examiner alleges that Larois discloses Ethernet ports and that the Ethernet ports correspond to the claimed first and second connectors provided with PHY components.  However, PHY components are specifically designed to perform data communication in PHY layer of the OSI model.  Therefore, those skilled in the art would clearly understand that an Ethernet port is not necessarily a PHY component.  Because Larois is silent about PHY layer if the OSI model, the Ethernet ports disclosed by Larois are not PHY components (page 12).
In response to Appellant’s argument, the examiner submits that Larois discloses a selector arranged to connect the first Ethernet port physically and in selective manner to the second Ethernet ports (par. 0007).  The definition of the Ethernet port (also called jack or socket) is an opening on computer network equipment (modem or router) that Ethernet cables plug into.  The Ethernet port carries data and hardware addressing between devices.  Thus, it covers both data link and physical layer.  Therefore, the first Ethernet port 10, second Ethernet ports 20 equivalent to first connector with PHY component and second connectors with associated PHY components), par. 0007-0008, 0025-0027.
On pages 13-14 of the Appeal Brief, Appellant argues about the implementation of ARINC615A using MAC address to transmit data.  The Appellant concludes that Larois is silent about the use of PHY layer of the OSI model, it is clearly that, in Larois, data must be transmitted using MAC address.  
In response to Appellant’s argument, as mentioned above, the examiner submits that Larois discloses the Ethernet port as equivalent to PHY layer of the OSI model.  Moreover, the claimed invention does not cite or mention about not using MAC address to transmit data.  So that the Appellant’s argument about Larois must use MAC address to transmit data is not relevant to the claimed invention as claimed.  Therefore, the examiner concludes that Larois does teach the PHY layer or PHY component.
On pages 14-15 of the Appeal Brief, the Appellant argues that Larois discloses an identifier M (of values 1, 2, 3, 4…) that is assigned to each of the Ethernet port 20 of the devices 1a and 1b…However, as discussed above, Larois is silent about any PHY components that performs data communication in relation to the PHY layer of the OSI model and does not disclose or suggest that the identifier M can be a PHY address.  Accordingly, those skill in the art would understand that the format given to it in the description of Larois has nothing to do with that of PHY components.  Even if the identifier M of Larois direct data communication to a designated Ethernet port, the data 
In response to Appellant’s argument, first, the examiner asserts that Larois does teach the PHY component as discussed above.  Second, in response to Appellant argues about Larois is silent about any PHY components that performs data communication in relation to the PHY layer of the OSI model and does not disclose or suggest that the identifier M can be a PHY address. Even if the identifier M of Larois direct data communication to a designated Ethernet port, the data communication still uses the MAC address to communicate with the designated Ethernet port as it uses the ARINC 615A standard.  The examiner submits that even though the Appellant mentioned that the data loading device therefor has no need to know the MAC address of the destination (as argued in page 11, last paragraph); however, this feature which Appellant relies (i.e., no need to know the MAC address of the destination) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the examiner concludes that Larois teaches the data communication uses the MAC address to communicate with the designated Ethernet port as understand as an identifier of the PHY component.   
Moreover, Larois teaches assuming that the data is to be loaded into the computer 200.2, the operator uses the loading and downloading device 100 to send a user datagram protocol (UDP) switching frame containing the number of the Ethernet port 20 to be connected (par. 0040), where the UDP provides checksums for data integrity, and port numbers for addressing different functions at the source and 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THU HA T NGUYEN/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        

Conferees:
/GREG C BENGZON/Primary Examiner, Art Unit 2444      

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        
                                                                                                                                                                                                  {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.